DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 08, 2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to independent claims 1 and 12 have been considered but are moot because the examiner has cited Hooper et al. (7,867,799) to each the amended limitations of claims 1 and 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (2016/0094014) in view of Lell et al. (2013/0016752) and Hooper et al. (7,867,799).

Regarding claim 1, Shin et al. disclose: a substrate (102) (Fig. 1, [0058]-[0063]); a light waveguide (110) on the substrate (Fig. 1, [0065]-[0066]); a semiconductor laser source structure on the light waveguide, the semiconductor laser source structure comprising a first contact pattern (112), a first separate confinement heterostructure (SCH) pattern (132), a first active pattern (134), a second SCH pattern (136), a second cladding (116) sequentially stacked on the light waveguide (Fig. 1, [0065]-[0069], [0079]);  and first (120) and second (122) electrodes on the first (112) contact pattern and the second cladding (116), respectively (Fig. 1, [0065]-[0069], [0079]). 
Shin et al. do not disclose: a first cladding on and directly contacting a substrate, the first cladding including gallium nitride (GaN); a light waveguide on and directly contacting the first cladding; a 
Lell et al. disclose: laser device with first (60) and second electrodes (70) on the first (40) and second (50) contact patterns (Fig. 4a, [0101], [0136]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shin by forming a second contact pattern on the upper clad layer (116) in order to form a better ohmic junction with the second electrode (122). 
Shin as modified does not disclose: a first cladding on and directly contacting a substrate, the first cladding including gallium nitride (GaN); a light waveguide on and directly contacting the first cladding.
Hooper et al. disclose: an AlGaN first cladding layer (4) (AlGaN includes gallium nitride) formed directly on a substrate (Fig. 1, col 4, lines 4-20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shin as modified by forming an AlGaN first cladding layer between the substrate and the light waveguide layer in order to increase confinement of the optical mode of the laser device. The device as modified discloses: a first cladding on and directly contacting a substrate; a light waveguide on and directly contacting the first cladding.

Regarding claim 2, Shin as modified discloses: wherein the light waveguide (110) includes silicon (Shin, Fig. 1, [0063]). 

Regarding claim 3, Shin as modified does not disclose: wherein the light waveguide includes titanium oxide (TiO2
However, In accordance with MPEP 2144.07, Art Recognized Suitability for an Intended Purpose: The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), see also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use known materials such as titanium oxide (TiO2) for the light waveguide based on its suitability for the device.  

Regarding claim 4, Shin as modified discloses: wherein the light waveguide (110) has a bar shape extending in a direction (Shin, Fig. 1, [0063]-[0065]), and wherein the semiconductor laser device further includes a third cladding (108) on the first cladding, the third cladding covering each of opposite sidewalls of the light waveguide (110) (Shin, Fig. 1, [0063]-[0066]). 

Regarding claim 5, Shin as modified discloses: wherein the third cladding includes silicon oxide (SiO2), silicon nitride (SiN), or air (Shin, Fig. 1, [0063]-[0066]). 

Regarding claim 6, Shin as modified does not disclose: wherein the first cladding is doped with carbon (C) or iron (Fe). 
However, In accordance with MPEP 2144.07, Art Recognized Suitability for an Intended Purpose: The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), see also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use known materials such as doping the first cladding material with carbon or iron based on its suitability for the device.

Regarding claim 7, Shin as modified does not disclose: further comprising a second active pattern in the first cladding. 
Lell et al. disclose: laser device with more than one active pattern (6, 12, 18) on a substrate (Fig. 4a, [0101], [0136]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shin as modified by forming a second active pattern in the first cladding in order to emit more than one wavelength range from the laser device. 

Regarding claim 8, Shin as modified discloses: wherein the second active pattern includes indium gallium nitride (InGaN), indium gallium aluminum nitride (InGaAlN), or aluminum nitride (AlN) (Lell, [0158]). 

Regarding claim 9, Shin as modified discloses: wherein each of the first SCH pattern, the first active pattern, and the second SCH pattern includes indium gallium aluminum arsenide (InGaAlAs), and wherein the first and second SCH patterns are doped with n-type impurities and p-type impurities, respectively (Shin, [0079]-[0081]). 

Regarding claim 10, Shin as modified discloses: wherein the first contact pattern (112) includes indium phosphide (InP) doped with n-type impurities (Shin, [0069]-[0071]), the second cladding (116) includes indium phosphide (InP) doped with p-type impurities (Shin, [0071]), a second contact pattern and second electrode is a P-electrode (see the rejection of claim 1).
Shin as modified does not disclose: the second contact pattern includes indium gallium arsenide (InGaAs) doped with p-type impurities. 
However, In accordance with MPEP 2144.07, Art Recognized Suitability for an Intended Purpose: The selection of a known material based on its suitability for its intended use supported a prima facie 

Regarding claim 11, Shin as modified discloses: wherein portions of the first active pattern, the second SCH pattern, and the second cladding are doped with protons (current confinement region 322), so that paths of current flowing between the first and second electrodes are restricted, and wherein the portions are not overlapping the light waveguide in a vertical direction (Fig. 11, [0129]). 

Claims 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (2016/0094014) in view of Hooper et al. (7,867,799) and Sun et al. (6,058,124).

Regarding claim 12, Shin et al. disclose: a substrate (102) (Fig. 1, [0058]-[0063]); first light waveguide (110) on the substrate, the first light waveguide including silicon (Si) (Fig. 1, [0065]-[0066]); first semiconductor laser source structures on the first light waveguide (Fig. 1, [0065]-[0069], [0079]); first (120) and second (122) electrodes connected to the first semiconductor laser source structure (Fig. 1, [0065]-[0069], [0079]). 
Shin et al. do not disclose: a first cladding on and directly contacting a substrate, the first cladding including gallium nitride (GaN); first and second light waveguide on and directly contacting the first cladding, the second light waveguides including titanium oxide (TiO2
Hooper et al. disclose: an AlGaN first cladding layer (4) (AlGaN includes gallium nitride) formed directly on a substrate (Fig. 1, col 4, lines 4-20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shin by forming an AlGaN first cladding layer between the substrate and the light waveguide layer in order to increase confinement of the optical mode of the laser device. The device as modified discloses: a first cladding on and directly contacting a substrate.
Shin as modified does not disclose: first and second light waveguide on and directly contacting the first cladding, the second light waveguide including titanium oxide (TiO2); second semiconductor laser source structures on the second light waveguide; and third and fourth electrodes connected to the second semiconductor laser source structure.
Sun et al. disclose: first and second laser device formed on the same substrate (Fig .2, col 5, line 20 to col 6, line 42). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shin as modified by forming a second light waveguide, second semiconductor laser source structures on the second light waveguide and third and fourth electrodes connected to the second semiconductor laser source structure in order to emit light of more than one wavelength range. The device as modified discloses: first and second light waveguide on and directly contacting the first cladding.
Shin as modified does not disclose: the second light waveguide including titanium oxide (TiO2).
However, In accordance with MPEP 2144.07, Art Recognized Suitability for an Intended Purpose: The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), see also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use known materials such as titanium oxide for the second light waveguide based on its suitability for the device.

Regarding claim 17, Shin as modified does not disclose: wherein the first cladding is doped with carbon (C) or iron (Fe). 
However, In accordance with MPEP 2144.07, Art Recognized Suitability for an Intended Purpose: The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), see also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use known materials such as doping the first cladding material with carbon or iron based on its suitability for the device.

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (2016/0094014) in view of Hooper et al. (7,867,799), Sun et al. (6,058,124) and Lell et al. (2013/0016752)

Regarding claim 13, Shin as modified discloses: wherein the first semiconductor laser source structure includes a first contact pattern (112), a first separate confinement heterostructure (SCH) pattern (132), a first active pattern (134), a second SCH pattern (136), a second cladding (116) sequentially stacked (Shin, Fig. 1, [0065]-[0069], [0079]), and wherein the second semiconductor laser source structure includes a third contact pattern, a third SCH pattern, a second active pattern, a fourth SCH pattern, a third cladding sequentially stacked (second laser structure is the same as the first laser structure) (see the rejection of claim 12). 
Shin as modified does not disclose: a second contact pattern; a fourth contact pattern.
Lell et al. disclose: laser device with first (60) and second electrodes (70) on the first (40) and second (50) contact patterns (Fig. 4a, [0101], [0136]). It would have been obvious to one of ordinary skill 

Regarding claim 14, Shin as modified does not disclose: further comprising a third active pattern in the first cladding, the third active pattern including indium gallium nitride (InGaN), indium gallium aluminum nitride (InGaAlN), or aluminum nitride (AlN). 
Lell et al. disclose: laser device with more than one active pattern (6, 12, 18) on a substrate (Fig. 4a, [0101], [0136]); the active pattern includes indium gallium nitride (InGaN), indium gallium aluminum nitride (InGaAlN), or aluminum nitride (AlN) ([0158]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shin as modified by forming a third active pattern in the first cladding in order to emit a third wavelength range from the laser device.

Regarding claim 15, Shin as modified discloses: wherein each of the first and second light waveguides has a bar shape extending in a direction (Shin, Fig. 1, [0063]-[0065]), and wherein the semiconductor laser device further includes a fourth cladding (cladding 108 on the first semiconductor laser device) on the first cladding, the fourth cladding covering each of opposite sidewalls of the first light waveguide (110); and a fifth cladding (cladding 108 on the second semiconductor laser device) on the first cladding, the fifth cladding covering each of opposite sidewalls of the second light waveguide (waveguide 110 on the second semiconductor laser device) (Shin, Fig. 1, [0063]-[0066]).

Regarding claim 16, Shin as modified discloses: wherein each of the fourth and fifth claddings includes silicon oxide (SiO2), silicon nitride (SiN), or air Shin, Fig. 1, [0063]-[0066]).

Allowable Subject Matter
Claims 21-23 allowed.
Claim 21 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…wherein an upper surface of the light waveguide is at the same vertical level as an upper surface of the second cladding, and wherein a lower surface of the light waveguide is at the same vertical level as a lower surface of the second cladding and an upper surface of the first cladding..”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437.  The examiner can normally be reached on M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828